Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 1, 3 and 5-7 are currently under examination. Claims 10, 13, 16, 18, 20-21, and 23-24 are withdrawn from consideration. Claims 1 and 5 are amended. Claims 2, 4, 8-9, 11-12, 14-15, 17, 19, 22 and 25-28 have been cancelled.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey N. Townes on 05/07/2021.
The application has been amended the claims as follows:
16. (Canceled)
18. (Canceled)
20. (Canceled)
21. (Canceled)
23. (Canceled)
24. (Canceled)
Allowable Subject Matter
Claims 1, 3, 5-7, 10 and 13 allowed.
The closest prior art is Matsunaga et al. (EP 2221320 A1), and in view of Chen et al. (US 2007/0027275 A1).
Matsunaga et al. teach a catalyst composition for olefin polymerization comprising MgCl2 (applicant elected Mg and chloride), Et3Al, diisobutyl cyclohexane-1, 2-dicarboxylate (applicant’s elected cyclohexane dicarboxylate), cyclohexylmethyl dimethoxysilane ([0143])([0014]-[0210]).
Matsunaga et al. do not specifically disclose a triester compound having the formula (V) as per applicant claim 1.
However, neither Matsunaga et al. nor any prior arts of the record specific discloses a non-phthalate catalyst system comprising internal electron donor compounds selected from a triester compound, diester compound and an oxo-substituted diester compound  as per applicant claim 1.  Therefore, claim 1 is allowed. As such, the dependent claims 3, 5-7, 10 and 13 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUN QIAN/           Primary Examiner, Art Unit 1732